DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In the amendment filed on filed on 07/30/2021 Applicant amended claim 1 and 7 and added the “new” claim 8. However, Applicant already submitted a set of claims on 10/30/2019 in which the claims 8-19 have the withdrawn status. Thus the new claim submitted cannot be labeled as claim 8. In the interest of compact prosecution, the claim will be renumbered as claim 20 (new) and in the response to this action Applicant should expressly and positively acknowledge the numbering. Claims 1-7 and 20 are pending and are examined.

Withdrawn objections
The objection to the specification and to the drawings is withdrawn in view of the amendments to the Specification.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claim.


Claim Rejections - 35 USC § 102
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. is withdrawn in view of the persuasive arguments of Applicant.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To reiterate, the specification discloses a method of treating pulmonary arterial hypertension using the ring deleted ANP analogue cANF4-23. However, the claims broadly encompass the use of any activator of the NPR-C signaling pathway. The present claims attempt to claim the use of every activator of the NPR-C signaling pathway, wherein the instant specification does not describe representative examples to support 
On pages 5-7 of the remarks Applicant argues that: “…the description provides data in the Examples with respect to a specific activator that binds the NPR-C receptor and reduces intercardiac and pulmonary pressure and refers to activators of NPR-C at least at paragraphs [00033], [00039], [00040] and [00042]. The Applicant submits that the written description requirement is satisfied as the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”
The arguments were carefully considered but not found persuasive because, as indicated supra, Applicant presented data regarding the use of one single compound while claiming a genus of methods that encompass any activator of the NPR-C signaling pathway. Thus, this is not considered a description of representative examples to claim the genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 remain and claim (“8”- now 20) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (cited previously) for reasons of record.
Li et al. relates to general hypertension, which is often referred to as high blood pressure. This is in contrast to the claims that define a method of treating or preventing a vasculopathy.” 
The arguments were carefully considered but not found persuasive because, while agreeing with Applicant that the diseases are different, while performing the method of Li et al. the action of the compounds used would also necessarily, prevent a vasculopathy. 

Claims 1-5 remain is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (cited previously) for reasons of record.
On pages 10-12 of the remarks Applicant argues that:
 Itoh et al. does not disclose an activator of NPR-C signaling since Itoh et al. relates to CNP.
 The monocrotaline-induced model of pulmonary hypertension (PH) is not a good model of disease in humans.
 CNP does not Reduce RVSP.

The arguments were carefully considered but not found persuasive because:
	i. CNP has activation properties of NPR-C, as exemplified by Rose et al. (Natriuretic peptide C receptor signaling in the heart and vasculature. J. physiol., 586.2, 353-366, 2008). In this reference, the authors state that: “The biological effects of NPs have been mainly attributed to changes in intracellular cGMP following their binding to NPR-A and NPR-B. NPR-C does not include a guanylyl cyclase domain. It has been denoted as a clearance receptor and is thought to bind and internalize NPs for ultimate 

ii. While acknowledging that monocrotaline-induced model of pulmonary hypertension (PH) might not be a good model of disease in humans, the rejected claims do not have the human limitation present.

iii. Applicant stated that an Appendix shows that provides experimental evidence that CNP does not Reduce RVSP. However, no such Appendix was received by the Office. Also, Applicant is reminded that the claims are not limited to RVSP. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647